DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The cell size of 150 to 500 mm is not supported by the original specification.  The claimed cell size is  order of magnitudes greater than cell size disclose in the instant specification as originally files. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 -29 are drawn to a method, however they depend on product claims 24 and 25 thus making claims 28 and 29 indefinite. Both process claims claim a step of stretching the sheet.  Thus it is confusing how a sheet can be produced by stretching the (same) sheet.  (see also claim 20).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 8-10, 12-13, 16-17, 20-21 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0235514 to Tateo et al., (hereinafter “Tateo”).
Tateo discloses polyolefin-based resin foamed sheets comprising a polyolefin-based resin obtained by stretching a foamed sheet in at least  one direction of the MD direction and the TD direction.  See the entire document.  The thickness of the  foamed sheet is 0.5 mm or below as per some of the illustrative examples, and [0079] disclosing the suitable range of thickness overlapping with the claimed thickness.
The reference further addresses the expansion ratio of the foam sheet ( a property directly correlated to the density of the foam) may be adjusted to a desired ratio by adjusting the amounts of the blowing agents.  [0058].  Also, from the expansion ratios as low as  of 4.7 and up in illustrative examples, and given the initial density of the underlying polyolefin used in the illustrative examples, the apparent density as claimed would have been at least obvious.
The polyolefin-based resin foamed sheets are crosslinked, and exhibit  a degree of cross linking that fully corresponds to the claimed degree of crosslinking.  See illustrative examples, [0030].
The cell diameter of  the stretched foamed sheets disclosed in some of the illustrative examples of Tateo fully correspond to the claims cell diameter (assuming that the claimed diameter is in micrometers, not millimeters). 
The underlying polyolefin resin used for production of the disclosed polyolefin-based resin foamed sheets in all of the illustrative examples is a polyethylene-based resin.
The Tateo reference further discloses other suitable polyolefins, such as low density polyethylene, intermediate density polyethylene, and high density polyethylene, some of which inherently include polyethylenes of the claimed density. [0028].  
The reference further expressly discloses adhesive sheets comprising the foamed sheet of its invention.  See [0079-81].
The reference further discloses a method of producing the polyolefin-based resin foamed sheets according to its invention, comprising a stretching step in at least one direction of the MD direction and the TD direction of the sheet at a stretching ratio of 150-250%.  See discussion of the stretching ratios in [0074-75], illustrative examples disclosing stretching ratios corresponding to the claimed. 
The reference discloses TWO different ways of stretching the foamed crosslinked sheet – 1.- when the sheet is in the molten state, or 2.- when the foamed sheet is in the softened state.  See, [0056], [0064]. The softened sheet is defined by the reference as the softened sheet of the foam sheet refers to a state where the foam sheet is heated to a temperature so that a temperature T (oC) of both sides thereof satisfies the following equation.  A softening point (oC.) of the polyolefin-based resin refers to a vicat softening point measured based on ASTM D1525.” “ [0067] Softening point of polyolefin-based resin -10o  ≤ T≤ softening point of polyolefin-based resin+10o  C.”
The majority of the low density polyolefin polymers exhibit vicat softening point that is at least 10o  C below its melting point.  Thus, the stretching step of the foamed sheet in the softened state inherently takes place at or below the melting temperature of the underlying resin.  (see, for example, polyethylene “EXACT” used in illustrative examples of Tateo).
Thus, choosing a production method that uses stretching of cold foamed sheets at the temperature below melting temperature of the foamed sheet from a genus of only two production methods is clearly envisages from the two methods disclosed by Tateo.
	Tateo does not expressly address the properties of the foamed sheets such as tensile strength at 100% elongation, the ratio of a tensile breakage strength and the tensile strength at 100% elongation in at least one direction of the MD direction and the TD direction of the or the  25% compression hardness.
	However, as evident from the instant application polyethylene foams foamed and crosslinked by the method of Tateo (which is substantially identical to the method disclosed in the instant application) and then stretched at the temperatures at or below  Tm of the foamed sheets inherently exhibit the claimed properties.
As discussed above, Tateo expressly discloses a method for production of polyolefin resin based sheets that includes a step of stretching the foamed sheet at the stretching ratio corresponding to the claimed and at the temperatures at or below the melting temperatures of the foamed sheets.
Therefore, the foamed sheets as disclosed by Tateo and obtained by one of the two disclosed processes, namely cold stretching of foamed sheets in a softened state are expected to exhibit all the properties corresponding to the claimed properties as being substantially identical to the foamed sheets disclosed in the instant application and obtained from substantially identical compositions via substantially identical process.
The burden is shifted to the applicants to provide factual evidence to the contrary.
Therefore, the invention as claimed is fully within the purview of the Tateo reference and choosing one of the two disclosed processing methods to obtain foamed sheets with the claimed properties would have been clearly envisaged from the expressed disclosure of the production processes of Tateo.


Response to Arguments
Applicant's arguments filed 5-31-2022 have been fully considered but they are not persuasive. The applicants argue that the disclosure of  “Tateo is inapplicable inasmuch as Claim 8 recites that the polyolefin-based resin is a polyethylene-based resin having an average density of 905-940 kg/m3.”
The examiner expressly addressed this argument above in the body of the rejection.  Specifically, the disclosure of Tateo is not limited to the metallocene polyolefin based resins only and expressly discloses suitability of other polyethylene based resins, such as low and intermediate density polyethylenes, which polyethylenes exhibit density corresponding to the claimed, and also that even metallocene LLDPE are known to exhibit density overlapping with the claimed densities (as evident from applicants own disclosure defining LDPE as polyethylene with density of from 0.910 to 0.940 kg/m3.)  (See [0017] with respect to the corresponding PGPub 20222/0145033).
The applicants argue that “The Applicant's polyethylene (PE)-based resin is controlled to have an average density of 905-940 kg/m3 to ensure that reworkability is good and has excellent shock absorption as discussed in para. [0014] of the Applicant's substitute specification (clean copy).”
However, the data of better “workability” is provided for compositions based on polyolefin resins with density of at least 0.924 kg/m3 as compared to the resins with density of 0.900 kg/m3.  The claim limitation (as well as the referenced discussion of the [0014] of the specification) includes resins with density as low as 0.905.  Even if, arguendo, the “workability” results are unexpected, there is absolutely no reasonable expectation that foamed sheets based on PE resins with the density of 0.905 kg/m3 as per lower limit of the claims would exhibit properties that are close to the properties of the foams based on PE resins with density of 0.924 kg/m3, and not the foams based on PE with the density of 0.900 kg/m3.
It is further well known in the art that  the majority of PE properties depends on the density and structure of the polyethylenes.   See, for example, All About Polyethylene Resins - Properties and Uses and Polyethylene By Density.  Thus, it is clearly expected that vast majority of the properties of the foamed sheets based on PE resins will depend on the density of the underlying PE based resin. 
The applicants argue that “there is no discussion of or appreciation of the average density or the advantages achieved by having the average density as recited in Claim 8. This means that the rejection is essentially based on speculation, not actual disclosure, teachings or suggests by Tateo itself.”
This argument is without any merits.  First of all, as discussed in the previous office action, Tateo expressly discloses suitability of various polyethylene based resins, including linear low density polyethylene metallocene LLDPE), low density polyethylene (LDPE), intermediate density polyethylene, high density polyethylene (HDPE), thus disclosing the densities of polyethylenes.  The disclosure may be not in the recitation of actual numerical values of density, however, any ordinary artisan would readily recognize actual ranges of densities corresponding to each of the disclosed LLDPE, LDPW or HDPE.  This is evident from the applicants own disclosure [0017] providing density definition to respective polyethylenes.  While the applicants provided the definition for the various PE densities, it is not believed  that the applicants were the first inventors to come up with such definition by themselves.  It clearly appears that the applicants  referred to well known standard in the art textbook/industry definition of polyethylenes according to their densities.  See US Patents 9,862,917 table 1 (starting at col. 20); 8,101,685 first paragraph of background; 7,985,804, col. 4, lines 21-33, US PGPub 2015/0101595 [0058], just to name a few references.
Therefore, characterization of the rejection as “essentially based on speculation, not actual disclosure, teachings or suggests by Tateo itself” is at least inappropriate since the rejection IS based on the disclosure of Tateo and well known facts regrading densities of LDPE, HDPE, LLDPE etc., easily recognized by an ordinary artisan s evident from the cited supporting references, including applicants own disclosure. 
It is further noted that even some metallocene polyethylenes, such as Exceed 4518, Exceed 1012, or Elite 5400 disclosed in Table 1 of 9,862,917 exhibit density corresponding to the claimed.
Thus, even if Tateo restricted its invention to metallocene polyethylenes only, using a single-site polyethylene with the claimed density would have been obvious as one of the known and commercially available metallocene polyethylene based resins in the absence of any unexpected results that can be attributed the claimed density. 
The applicants further argue that with respect to Claims 20 and 21, 
“Tateo fails to provide any description of an example of stretching at such a stretching temperature condition and there are only concrete examples each in which the stretching is performed at a temperature higher than the melting point.”
This is not entirely correct.  Tateo does not provide illustrative examples in which the films are stretched at such stretching temperatures but as discussed above and in the previous office actions, Tateo discusses, as one of the alternative suitable processes, a process at which the foams sheet is stretched at the softening temperature of the underlying PE resin, which softening temperature is below the melting temperature of the underlying PE .
The applicants further argue, referring to comparative example 3, that  “when stretching at a temperature higher than the melting point, reworkability is deteriorated. Inasmuch as Tateo fails to even appreciate the concept of reworkability, one skilled in the art would not be motivated to control the stretching temperature at a temperature of the melting point of the foam material or lower as a condition of improving workability.”
While one of ordinary skill in the art may not be motivated to  control the stretching temperature for the purpose to improve workability, it has been long established by the case law that the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
In the instant case the Tateo reference expressly discloses a process  of stretching the sheets at softening temperatures as one of the two suitable alternative processes for production of the foamed sheets of its invention, which is sufficient motivation to control stretching temperature t softening temperature, and no other motivation is needed. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer; see Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985). 
The invention as claimed, therefore, is still considered to unpatentable over  the teachings of Tateo.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ